Exhibit 10.2

 

CONSULTING AGREEMENT

Richard D. Smith

 

THIS CONSULTING AGREEMENT, dated as of January 3, 2011, is between Allied Motion
Technologies Inc., a Colorado corporation (the “Company”), and Richard D. Smith
(“Consultant”).

 

RECITALS:

 

WHEREAS, the Consultant is and has been employed by the Company pursuant to an
Amended and Restated Employment Agreement dated May 12, 2009 (the “2009
Employment Agreement”); and

 

WHEREAS, the Consultant and the Company desire to address the anticipated
retirement of the Consultant as an officer and employee of the Company on
March 31, 2013 (the “Retirement Date”), and to define the terms of a new
consulting arrangement with the Company that will replace the 2009 Employment
Agreement and be effective on the Retirement Date;

 

AGREEMENT:

 

NOW, THEREFORE, the Company and the Consultant agree as follows:

 

The Consulting Agreement set forth below shall be effective as of the date of
the termination of the 2009 Employment Agreement, other than termination for
cause or as a result of Consultant’s death, and upon the Consultant’s
resignation, termination or retirement as an officer and employee of the Company
(the “Effective Date”):

 

1.                                      Retirement as Officer and Retention as
Consultant.

 

1.1                               Retirement as Officer and Employee.  Effective
on the Effective Date, the Consultant shall cease to be the Chief Financial
Officer of the Company, the Executive Chairman of the Board of Directors (but
Consultant may continue as the (non-executive) Chairman of the Board of
Directors) and an employee of the Company.

 

1.2                               Duties of Consultant and Board Service.
Effective on the Effective Date, the Company shall employ the Consultant as a
consultant.

 

(a)                                  Duties as Consultant.  The Consultant’s
duties as a consultant shall consist of those duties assigned by the Company’s
Chief Executive Officer and agreed upon by the Consultant; provided that such
duties shall not require the Consultant’s services for more than the Maximum
Number of Days per Year as hereinafter defined.

 

(b)                                 Board Service. For so long as the Consultant
is willing to serve on the Board and has not been terminated pursuant to
Section 4, the

 

--------------------------------------------------------------------------------


 

Board shall nominate Consultant for election to the Board.  The failure to elect
to, or removal from, the Board of Directors shall not constitute a resignation
from or termination of the Consultant’s services under this Consulting
Agreement.

 

(c)                                  The Consultant acknowledges that he will
not be an employee of the Company, but will be treated as an independent
contractor, that the Company will have no right to control or direct the
details, manner or means by which Consultant accomplishes his services, and that
Consultant is free to do work for other entities during the term of this
Agreement.  The Consultant will be solely liable and responsible for the payment
of all appropriate federal, state and local business taxes, corporate taxes,
income taxes and employment and self-employment taxes on any monies paid under
this Agreement.  Because the Consultant is not an employee of the Company, the
Consultant is not entitled to, and will have no claims against the Company for,
any benefits to which Company employees are entitled including, without
limitation, vacation pay, sick leave, retirement benefits, social security,
worker’s compensation, health or disability benefits, or unemployment insurance
benefits.  The Company will not withhold any taxes from amounts paid pursuant to
this Agreement.

 

1.3                               Performance.  Throughout the period of
Consultant’s services hereunder, Consultant shall devote appropriate time,
attention, knowledge and skills, faithfully, diligently, and to the best of
Consultant’s ability, to the active performance of Consultant’s duties and
responsibilities hereunder; provided, however, Consultant may serve as a
director of other corporations and entities and may engage in other activities
to the extent they do not inhibit the performance of Consultant’s duties
hereunder, or conflict with the business of the Company.  Consultant shall
disclose to the Company the name of any corporation or entity on which he serves
as a director or in a similar capacity and describe other activities that are
not personal in nature in which he engages.  Consultant shall do such traveling
as reasonably may be required in connection with the performance of such duties
and responsibilities. Consultant shall not be required to relocate Consultant’s
residence and Consultant may conduct work out of his residence from time to time
as, appropriate.  Notwithstanding the above, the Consultant’s duties shall not
require the Consultant’s services for more than the Maximum Number of Consulting
Days per Year as is indicated in Section 3.1 below.  A Consulting Day is defined
as any day during which Consultant spends five hours or more or when Consultant
spends fewer than five hours in each of two different days but totaling five or
more hours for both days, performing Consultants duties.

 

2.                                      Term of Agreement.  Unless terminated as
provided in Section 4, the term of this Consulting Agreement shall extend for
five years from the Effective Date (the “Contract Period”).

 

2

--------------------------------------------------------------------------------


 

3.                                      Compensation and Benefits.

 

3.1                               Consulting Fees and Maximum Consulting Days
Required.  As compensation for services to be rendered by Consultant hereunder,
the Company shall pay to Consultant an annual fee as follows:

 

 

 

Annual 
Consulting Fee

 

Maximum 
No. of 
Consulting 
Days/Year

 

For the first 12-month period:

 

$

166,000

 

100

 

For the second 12-month period:

 

$

151,750

 

90

 

For the third 12-month period:

 

$

136,000

 

80

 

For the fourth 12-month period:

 

$

124,000

 

70

 

For the fifth 12-month period:

 

$

106,000

 

60

 

 

Such compensation shall be paid to the Consultant in periodic installments (but
in no event less frequently than monthly) in accordance with the standard
payroll practices of the Company in effect from time to time.  The Annual
Consulting Fee is based on the Consultant working no more than the Maximum
Number of Consulting Days per Year as indicated in the table above.  Should the
Company request the Consultant to work more than the Maximum Number of
Consulting Days in the applicable 12-month period and should the Consultant
agree to work more than the Maximum Number of Consulting Days in the applicable
consecutive 12-month period, the Consultant will be paid $200 per additional
Consulting hour, not to exceed $1,600 per Consulting Day.

 

3.2                               Expenses.  The Company promptly shall
reimburse Consultant, upon presentation of appropriate receipts and vouchers,
for any reasonable business expenses incurred by Consultant in connection with
the performance of his duties and responsibilities hereunder.

 

3.3                               Benefits and Perquisites.

 

(a)                                  Home Office.  Throughout the Contract
Period, the Company shall provide the equipment, including a computer, printer
and phone, for Consultant to maintain an office at his home.

 

(b)                                 Automobile.

 

(1)                                  Under the 2009 Employment Agreement, the
Company has provided a new automobile to Consultant on November 30, 2010 for
Consultant’s sole use. At or before three years after the Company purchased the
automobile, Consultant has the right to purchase, at its depreciated cost to the
Company, the automobile previously provided.  If such automobile is not fully

 

3

--------------------------------------------------------------------------------


 

depreciated at the time the 2009 Employment Agreement is terminated, then
Consultant shall have the right to use the automobile for the balance of the
three year period and have the right to purchase the automobile at the end of
such three year period at its then depreciated cost.  The Consultant shall pay
all costs of operating and maintaining or repairing such automobile during the
period after the termination of the 2009 Employment Agreement through the end of
the three year period.

 

(2)                                  Throughout the Contract Period, the Company
shall reimburse the Consultant for mileage for the business use of the
Consultant’s automobile and for mileage for commuting to and from the Company’s
office at the mileage rate established by the IRS for each fiscal year; provided
that such expenses are properly substantiated by the Consultant and provided
that the Consultant’s submits for such reimbursement within 12 months after the
fiscal year in which such expense was incurred.

 

3.4                               Continuing Obligation. Except as otherwise
provided in Section 4, the Company’s obligation to pay compensation pursuant to
this Section 3 shall continue and be enforceable notwithstanding the termination
of this Consulting Agreement.

 

4.                                      Termination.  This Consulting Agreement
may be terminated by the Company or Consultant as provided in this Section 4. 
Notwithstanding anything in this Consulting Agreement to the contrary, to the
extent required by Code Section 409A, any payment that is subject to Code
Section 409A and is payable upon the Consultant’s termination for any reason
shall be made only if such termination constitutes a “separation from service”
as defined under Code Section 409A.

 

4.1                               Death, Disability, Change in Control or
Termination by the Company for Any Reason Other than For Cause.  Upon
termination of this Consulting Agreement and the Consultant’s services with the
Company at any time during the Contract Period upon the death of the Consultant,
the disability of the Consultant, as a result of a change in control or any
termination initiated by the Company for any reason other than for Cause, as
defined in 4.2, the Company shall make payments to the Consultant as follows:

 

(a)                                  Annual Consulting Fee.  The Company shall
pay the Annual Consulting Fee through the date of the termination of this
Consulting Agreement and termination of Consultant’s services. Within 30 days
after the effective date of such termination, the Company shall pay Consultant
one lump sum payment equal to the amount of the Annual Consulting Fees that
would have been paid pursuant to Section 3.1 absent such termination from the
date of termination through the remainder of the Contract Period.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Benefits.  Upon the termination of this
Consulting Agreement and the termination of Consultant’s services, ownership of
all equipment provided by the Company for use by Consultant, including cell
phone, computer and printer, shall be transferred to Consultant at no cost as of
the date of termination, provided that Consultant is in compliance with
Section 5 of this Consulting Agreement, and further provided, Consultant shall
have the right to purchase the automobile provided by the Company for his use at
a purchase price equal to 10% of the original cost of the automobile.

 

4.2                               Termination For Cause.

 

(a)                                  Definition.  This Agreement may be
terminated at any time at the option of the Company for Cause (as such term is
hereinafter defined), effective as provided in Section 4.4. As used herein, the
term “Cause” shall mean and be limited to: (i) conviction of, the indictment for
(or its procedural equivalent), or the entering of a guilty plea or plea of no
contest with respect to, a felony; (ii) the willful violation of the terms of
this Agreement; (iii) gross negligence by Consultant in connection with the
performance of Consultant’s duties, responsibilities, agreements and covenants
hereof, which violation or negligence shall continue uncorrected for a period of
45 calendar days after receipt by Consultant of a written notice from the
Company; (iv) the appropriation (or attempted appropriation) of a material
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company; (v) the misappropriation (or attempted misappropriation) of any of
the Company’s funds or property; or (vi) the excessive use (following at least
one written warning) of alcohol or any illegal use of drugs or narcotics.  For
purposes of this Section, no act or failure to act on the Consultant’s part
shall be considered “willful” unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company.  Notwithstanding the foregoing, Consultant shall
not be deemed to have been terminated for Cause without written notice pursuant
to Section 13 and providing Consultant an opportunity to be heard before the
Board with the provisions relied upon for termination provided in reasonable
detail to the Consultant.

 

(b)                                 Annual Consulting Fees.  Upon termination
for Cause, the Company shall pay the Annual Consulting Fee through the date of
the termination of this Consulting Agreement and termination of Consultant’s
services.  The Company shall also promptly reimburse Consultant, upon
presentation of appropriate receipts and vouchers, for any reasonable business
expenses incurred by Consultant in connection with the performance of his duties
and responsibilities prior to the date of

 

5

--------------------------------------------------------------------------------


 

termination.  The Company shall have no further obligations pursuant to
Section 3 of this Consulting Agreement.

 

4.3                               Termination as a Result of a Change in
Control.

 

(a)                                  Change of Control Occurring Prior to
Contract Period.  If a change in control of the Company (as defined in
Section 4.3(c)) occurs prior to the Contract Period when the 2009 Employment
Agreement is effective, and then

 

(1)                                  Consultant is terminated prior to the
Effective Date, then Consultant shall receive the severance benefits as defined
in the letter agreement dated December 22, 2008 as subsequently amended,
(Severance Agreement) between the Company and Consultant and no payments shall
be made by any requirements of this Consulting Agreement.

 

(2)                                  Consultant is terminated during the
Contract Period, then the payments made to Consultant as described in
Section 4.1 shall apply and no payments shall be made by any requirements of the
Severance Agreement.

 

(b)                                 Change of Control Occurring During Contract
Period.  If a change in control of the Company occurs during the Contract Period
and Consultant is terminated, then the payments made to Consultant as described
in Section 4.1 shall apply.

 

(c)                                  Definition.  For purposes of this
Agreement, a “change in control of the Company” shall be deemed to have occurred
(A) if any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
(1) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, or any Person or entity organized, appointed or established
by the Company for or pursuant to the terms of any such plan, or (2) any Person
who, on the date hereof, is a director or officer of the Company or whose shares
of common stock of the Company are treated as beneficially owned (as defined in
Rule 13d-3 under the Exchange Act) by any such director or officer, is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing more than 45% of the combined voting power of the Company’s
then outstanding securities; or (B) upon the first purchase of outstanding
shares of the Company’s outstanding common stock pursuant to a tender or
exchange offer (other than a tender or exchange offer made by the Company, by an
employee benefit plan established or maintained by the Company or by any of
their respective affiliates); or (C) if during any period of two consecutive
years, individuals who, at the beginning of such period, constitute the Board
and any new director (other than a

 

6

--------------------------------------------------------------------------------


 

director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clauses (A) or (D) of this
Subsection) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the Company directors then still in office who either (1) were directors at the
beginning of the period or (2) whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or (D) if the shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or (E) the shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; provided,
however, a spinoff distribution to shareholders of the Company of all or part of
the Company’s equity interest in a subsidiary entity shall not constitute a
change in control of the Company.

 

4.4                               Termination by the Consultant.  Upon
termination of this Consulting Agreement by the Consultant at any time during
the Contract Period, the Company shall pay the Annual Consulting Fee through the
date of the termination of this Consulting Agreement and termination of
Consultant’s services.  The Company shall also promptly reimburse Consultant,
upon presentation of appropriate receipts and vouchers, for any reasonable
business expenses incurred by Consultant in connection with the performance of
his duties and responsibilities prior to the date of termination.  The Company
shall have no further obligations pursuant to Section 3 of this Consulting
Agreement.

 

4.5                               Notice of Termination. Either the Consultant
or the Company may terminate this Consulting Agreement and the Consultant’s
services with the Company upon at least 30 days prior written notice to the
other party which shall set forth the effective date of such termination, unless
the termination is for Cause and then the terms of Section 4.2 will apply to the
effective date of termination.  Termination of this Consulting Agreement under
this Section does not affect the Company’s obligation to make all payments to
Consultant which were fixed and determined prior to the effective date of
termination and which are provided for in this Section 4.

 

5.                                      Confidential Information.

 

5.1                               Definition. Confidential Information means:

 

7

--------------------------------------------------------------------------------


 

(a)                                  Any and all (i) trade secrets concerning
the business and affairs of the Company, product specifications, data, know-how,
formula, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current, and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer software and programs (including
object code and source code), computer software and database technologies,
systems, structures, architectures (and related formula), improvements, devices,
discoveries, concepts, ideas, methods and information, and any other
information, however documented, that is a trade secret within the meaning of
Colorado Revised Statutes § 7-74-101 et seq.; and

 

(b)                                 information concerning the business and
affairs of the Company (which includes historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
personnel training and techniques and materials), however documented; and

 

(c)                                  notes, analyses, compilations, studies,
summaries and other material prepared by or for the Company containing or based,
in whole or in part, on any information included in the foregoing.

 

5.2                               Disclosure and Use. Consultant shall not
disclose, either during or subsequent to the Contract Period, any Confidential
Information or proprietary data of the Company, whether or not developed by
Consultant, except (i) as may be required for Consultant to perform Consultant’s
services to the Company; (ii) to the extent such information has been disclosed
to Consultant by a third party who is not subject to restriction on the
dissemination of such information; (iii) as such information becomes generally
available to the public other than as a result of a disclosure by Consultant;
(iv) information which must be disclosed as a result of a subpoena or other
legal process, or (v) if Consultant shall first secure the Company’s prior
written authorization.  This covenant shall survive the termination of this
Agreement, and shall remain in effect and be enforceable against Consultant for
so long as any such Confidential Information or proprietary data retains
economic value, whether actual or potential, from not being generally known to
other persons who can obtain economic value from its disclosure or use.

 

5.3                               Return of Materials.  The Consultant will not
remove from the Company’s premises (except to the extent such removal is for the
purposes of the performance of Consultant’s duties at home or while traveling),
any Confidential Information. Consultant recognizes that, as between the Company
and Consultant, all the Confidential Information,

 

8

--------------------------------------------------------------------------------


 

whether or not developed by the Consultant, are the exclusive property of the
Company.  Upon termination of this Agreement, Consultant shall promptly deliver
to the Company all Confidential Information, and all other materials of a secret
or confidential nature relating to the Company’s business, which are in the
possession or under the control of Consultant and Consultant shall not retain
copies of any such Confidential Information.

 

6.                                      Inventions and Discoveries.  Consultant
hereby assigns to the Company all of the Consultant’s rights, title and interest
in and to all inventions, techniques, discoveries, processes, designs or
improvements (whether patentable or not), any industrial design (whether
registrable or not), or uses Confidential Information as described in
Section 5.1, or other intellectual property rights pertaining thereto, that
relates in any way to, or is useful in any manner in, the business then being
conducted or proposed to be conducted by the Company, and any such item created
by the Consultant, either solely or in conjunction with others, following
termination of this Consulting Agreement (hereinafter referred to collectively
as the “Inventions”).  Promptly upon the development or making of any Invention
or improvement thereon, Consultant shall disclose the same to the Company and
shall execute and deliver to the Company such reasonable documents as the
Company may request to confirm the assignment of Consultant’s rights therein and
if requested by the Company, shall assist the Company in applying for and
prosecuting any patents which may be available in respect thereof.  Consultant
acknowledges that all of Consultant’s Company-related writing, works of
authorship, specially commissioned works and other Consultant Inventions are
works made for hire, property of the Company, including all copyrights, patents,
and other intellectual property rights pertaining thereto.  If it is determined
that any such works are not works made for hire, the Consultant hereby assigns
to the Company all of the Consultant’s right, title, and interest, including all
rights of copyright, patent, and other intellectual property rights, to or in
such Inventions.

 

7.                                      Restrictive Covenant.

 

(a)                                  While the Consultant is a Consultant of the
Company, the Consultant shall not, without the prior written consent of the
Company, (i) engage directly or indirectly in any Competing Business in the
geographical area where the Company does business (including, without
limitation, the United States and any country in which the Company has a sales
representative at the time of termination) whether as an employee, consultant or
advisor, or owner as principal, shareholder or partner of any equity interest in
excess of 5% of any business entity (which shall include any proprietorship,
trust, joint venture, partnership or any type of corporation or association), or
(ii) serve as an officer, director, trustee, partner or the like in any such
business entity.

 

(b)                                 The term “Competing Business” as used in
this Section 7 includes any business conducted by the Company, which initially
includes the design, production and marketing of motion control products and any
other products manufactured or marketed by the Company at the date of
termination of this Consulting Agreement.

 

9

--------------------------------------------------------------------------------

 


 

8.             Arbitration.  Any controversy or claim arising out of or relating
to this Consulting Agreement or the breach thereof shall be settled by
arbitration in the City and County of Denver in accordance with the rules of the
American Arbitration Association.  Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.  The
Company shall pay all costs of arbitration.  In the event that it shall be
necessary or desirable for Consultant to retain legal counsel and/or incur other
costs and expenses in connection with interpretation of his rights under this
Consulting Agreement, including any procedure in arbitration, Consultant shall
be entitled to recover from the Company reasonable attorneys’ fees and costs and
expenses incurred by him in connection with such interpretation or arbitration,
regardless of the final outcome, unless the arbitrator shall determine that
under the circumstances such payment would be unjust.  Reimbursement of
attorneys’ fees, costs and expenses shall be subject to the following
requirements:  (a) such reimbursement shall be available to the Consultant for
as long as he has enforceable rights under this Consulting Agreement;
(b) reimbursements provided during the Consultant’s taxable year may not affect
the reimbursements provided in any other taxable year; (c) reimbursement must be
made on or before the last day of the Consultant’s taxable year following the
taxable year in which the expense was incurred; and (d) no reimbursement
provided under this paragraph shall be subject to liquidation or exchange for
another benefit.

 

9.             Mitigation.  Consultant shall not be required to mitigate the
amount of any payment provided in this Consulting Agreement by seeking
employment, services or otherwise, nor shall the amount of any payment or
benefit provided in this Consulting Agreement be reduced by any compensation
earned by Consultant as the result of employment by or consulting with another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Consultant to the Company, or otherwise.

 

10.          Announcements.  No public announcement regarding termination of
this Agreement or any change in status of the Consultant of the Company shall be
made without Consultant’s approval except the Company may announce Consultant’s
termination if Company is otherwise required to do so pursuant to the rules of
the Securities and Exchange Commission or to any other legal requirement.  All
matters with respect to termination of Consultant, retirement of Consultant or
other action taken pursuant to this Consulting Agreement shall be kept
confidential and neither Company nor Consultant will make unfavorable comments
about the other in connection with this Consulting Agreement.

 

11.          Severability.  If any provision of this Consulting Agreement,
including the Restrictive Covenant in Section 7, is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such provision shall thereupon be deemed modified only
to the extent necessary to render same valid, or not applicable to given
circumstances, or excised from this Consulting Agreement, as the situation may
require, and this Consulting Agreement shall be construed and enforced as if
such provision had been included herein as so modified in scope or application,
or had not been included herein, as the case may be.

 

12.          Non-Assignability.  In light of the unique personal services to be
performed by Consultant hereunder, it is acknowledged and agreed that any
purported or attempted assignment or transfer by Consultant of this Consulting
Agreement or any of Consultant’s duties,

 

10

--------------------------------------------------------------------------------


 

responsibilities or obligations hereunder shall be void. This Consulting
Agreement may not be assigned by the Company without the prior written consent
of Consultant.

 

13.          Notices.  Any notice, request, demand or other communication
required or permitted under this Consulting Agreement shall be in writing and
shall be deemed to have been given when delivered personally or on the date of
receipt when mailed by certified mail, return receipt requested, addressed as
follows:

 

If to the Company:

 

Allied Motion Technologies Inc.

 

 

23 Inverness Way East, Ste 150

 

 

Englewood, Colorado 80112

 

 

Attention: CEO and Secretary

 

 

 

If to the Consultant:

 

Richard D. Smith

 

 

8422 Newland Drive

 

 

Arvada, CO 80003

 

or to such other address or addresses as may be specified from time to time by
notice; provided however, that any notice of change of address shall not be
effective until its receipt by the party to be charged therewith.

 

14.          General.

 

14.1                        Amendments.  Neither this Consulting Agreement nor
any of the terms or conditions hereof may be waived, amended or modified except
by means of a written instrument duly executed by the party to be charged
therewith.

 

14.2                        Captions and Headings.  The captions and paragraph
headings used in this Consulting Agreement are for convenience of reference
only, and shall not affect the construction or interpretation of this Consulting
Agreement or any of the provisions hereof.

 

14.3                        Governing Law.  This Consulting Agreement, and all
matters or disputes relating to the validity, construction, performance or
enforcement hereof, shall be governed, construed and controlled by and under the
laws of the State of Colorado without regard to principles of conflicts of law.

 

14.4                        Successors and Assigns.  This Consulting Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, personal representatives, successors and permitted
assigns.

 

(a)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to Consultant, to expressly assume and agree to
perform this Consulting Agreement in the same manner and to the same extent that
the Company would be required to

 

11

--------------------------------------------------------------------------------


 

perform it if no such succession had taken place. Failure of the Company to
obtain such agreement prior to the effectiveness of any such succession shall be
a breach of this Consulting Agreement and shall entitle Consultant to all rights
for breach hereunder.

 

(b)           If Consultant should die while any amounts would still be payable
to him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Consulting
Agreement to Consultant’s personal representatives or to his estate.

 

14.5                        Counterparts.  This Consulting Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original hereof, but all of which together shall constitute one and the same
instrument.

 

14.6                        Entire Agreement. Except as otherwise set forth or
referred to in this Consulting Agreement, this Consulting Agreement constitutes
the sole and entire agreement and understanding between the parties hereto as to
the subject matter hereof, and supersedes all prior discussions, agreements and
understandings of every kind and nature between them as to such subject matter.

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
on and as of the date first set forth above.

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

 

 

 

By

/s/ Delwin Hock

 

 

Delwin Hock – Lead Director

 

 

 

 

By

/s/ Richard S. Warzala

 

 

Richard S. Warzala – President and CEO

 

 

 

 

 

 

 

/s/ Richard D. Smith

 

 

Richard D. Smith - Consultant

 

12

--------------------------------------------------------------------------------

 